 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6

 7    JERRY CROSS,                                         Case No. 2:18-cv-02400-RFB-GWF
 8                  Petitioner,
                                                           ORDER SUMMARILY DISMISSING
 9           v.                                            ACTION
10
      STATE OF NEVADA,
11
                   Respondents.
12

13

14          This action was initiated by Nevada prisoner Jerry Cross on December 20, 2018. On that
15   date, Cross filed an application to proceed in forma pauperis (ECF No. 1), along with a “Motion
16   to Remove Lifetime Supervision” (ECF No. 1-1) and a “Motion for Modification of Sentence”
17   (ECF No. 3). The application to proceed in forma pauperis and the two motions will be denied,
18   and this action will be summarily dismissed, for the following reasons.
19          The application to proceed in forma pauperis is incomplete. It does not include the
20   required financial certificate signed by a prison officer. See LSR 1-2.
21          Looking past the in forma pauperis application to the motions Cross filed, those motions,
22   taken at face value, are not a proper means for a state prisoner challenging his sentence to initiate
23   an action in this federal court. As Cross seeks to challenge his state sentence in federal court, the
24   proper form of action would be a petition for writ of habeas corpus under 28 U.S.C. § 2254.
25   However, viewed in that light, Cross’ filings are not presented on the proper form, and they are
26   wholly insufficient to initiate a habeas action, as they do not provide much of the information
27   necessary for this Court to screen the petition. See LSR 3-1.
28
                                                       1
 1          Therefore, this Court will summarily dismiss this action, without prejudice to Cross

 2   properly initiating a new action, using the proper form for a petition for writ of habeas corpus.

 3          IT IS THEREFORE ORDERED that the petitioner’s Application to Proceed in Forma

 4   Pauperis (ECF No. 1) is DENIED.

 5          IT IS FURTHER ORDERED that the petitioner’s Motion to Remove Lifetime

 6   Supervision (ECF No. 1-1) and Motion for Modification of Sentence (ECF No. 3) are DENIED.

 7          IT IS FURTHER ORDERED that this action is DISMISSED.

 8          IT IS FURTHER ORDERED that petitioner is denied a certificate of appealability.

 9          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment

10   accordingly.

11          IT IS FURTHER ORDERED that the Clerk of the Court shall send to the petitioner two

12   copies of the form for a petition for writ of habeas corpus under 28 U.S.C § 2254.

13
            DATED THIS 5th day of February, 2019.
14

15

16                                                         RICHARD F. BOULWARE, II,
                                                           UNITED STATES DISTRICT JUDGE
17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
